Citation Nr: 0911503	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-27 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to death benefits, to include Dependency and 
Indemnity Compensation (DIC) and a nonservice connected 
pension as the surviving spouse of the decedent.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

As discussed below, the decedent had no recognized service.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 administrative decision by the 
Manila, Philippines VA Regional Office (RO) which denied the 
appellant's DIC and nonservice connected pension claims as 
the decedent did not have the required military service which 
would render the appellant eligible for VA benefits.

The appellant withdrew her request for a central office 
hearing in December 2008.


FINDING OF FACT

The decedent did not have qualifying active service for VA 
benefits purposes.


CONCLUSION OF LAW

The decedent is not a "veteran" for purposes of determining 
appellant's entitlement to VA benefits.  38 U.S.C.A. §§ 
101(2), 107 (West 2002); 38 C.F.R. §§ 3.1(d), 3.7, 3.40, 
3.41, 3.203 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Law and Statutes

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The question before the Board is whether the decedent had the 
requisite service that would qualify the appellant for 
various VA death benefits as his surviving spouse.  The RO 
sent the appellant letters in October 2005, November 2006, 
and February 2007 that told her what evidence was needed to 
substantiate entitlement to benefits on the basis of the 
decedent's service, what evidence VA would undertake to 
obtain, and what evidence she was responsible for obtaining.

The RO assisted the appellant in obtaining evidence by 
repeatedly submitting evidence she submitted to the service 
department in order to obtain verification of the decedent's 
service.  There is no other assistance that would be 
reasonably likely to assist the appellant in substantiating 
the claim. 

Eligibility for VA benefits is governed by statutory and 
regulatory provisions that define an individual's legal 
status as a veteran of active military, naval, or air 
service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 
3.6.  The term veteran means a person who served in the 
active military, naval, or air service and who was discharged 
or released under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).  The term veteran of any war means any 
veteran who served in the active military, naval, or air 
service during a period of war. 38 C.F.R. § 3.1(e).  Title 38 
of the United States Code authorizes the Secretary of 
Veterans Affairs to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  38 U.S.C.A. 
§ 501(a)(1). 

The Secretary has promulgated 38 C.F.R. §§ 3.40, 3.41, and 
3.203(a), (c), to govern the conditions under which the VA 
may extend veterans' benefits based upon service in the 
Philippine Commonwealth Army.  Service in the Commonwealth 
Army of the Philippines is included, for compensation, DIC 
and burial allowance purposes, from and after the dates and 
hours, for persons called into service of the Armed Forces of 
the United States by orders issued from time to time by the 
General Officer, United States Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941.  38 C.F.R. § 3.40(c).  

Persons who served as guerrillas under a commissioned officer 
of the United States Army, Navy, or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces are included.  
Service as a guerrilla by a member of the Philippine Scouts 
or the Armed Forces of the United States is considered as 
service in regular status.  38 C.F.R. § 3.40(d).

For the purpose of establishing entitlement to pension, VA 
may accept evidence of service submitted by an appellant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
if the submitted evidence meets certain conditions.  First, 
the evidence must be a document issued by the service 
department which can include a copy certified by a public 
custodian of records to be a true and exact copy of the 
document in the custodian's custody.  The document must also 
contain the needed information as to length, time, and 
character of service.  Finally, the document must be genuine 
and the information contained in it accurate in the opinion 
of VA.  38 C.F.R. § 3.203(a).

Where the appellant does not submit evidence of service or 
the evidence submitted does not meet the requirements of 38 
C.F.R. § 3.203, the VA shall request verification of service 
from the service department.  38 C.F.R. § 3.203(c).  

The service department's decision on such matters is 
conclusive and binding upon VA.  38 C.F.R. § 3.203(c); Duro 
v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United 
States service department declines to verify the claimed 
service, the applicant's only recourse to alter such 
certification lies within the relevant service department, 
not VA.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997). 

DIC and Death Pension

The appellant contends that the decedent served in the United 
States Marine Corps during World War II and thus qualifies as 
a veteran for VA benefit purposes.

An August 1975 notice from the Department of Finance, Bureau 
of the Treasury of the Republic of the Philippines indicates 
that the appellant received payment for the decedent's back 
pay in March 1975.

A January 2006 Certification from the Armed Forces of the 
Philippines, Office of the Adjutant General, states that the 
decedent served in "H Company, 4th Marines" and received pay 
arrears for his service as a private from March 1972 until 
October 1944.  His pay status from December 1941 until April 
1942 was listed as "beleaguered" and as "missing" from 
April 1942 until October 1944.  

His pay status was terminated in October 1944 following his 
presumed death.  The decedent was not "carried" on the 
reconstructed guerilla roster (RRGR) of 1948.  It also noted 
that the purpose of his document was to obtain Philippine 
Veterans Affairs Office (PVAO) Veterans Benefits.

A February 2007 response from the National Personnel Records 
Center (NPRC) indicates that the decedent had "no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces."  The information request to the NPRC included 
the appellant's contention that the decedent served in H 
Company of the 4th Marines.

This February 2007 NPRC certification was based upon 
information supplied by the appellant, including the 
decedent's name, date and place of birth, and the nature of 
his purported service.  The appellant has submitted various 
certifications from PVAO in attempt to establish the 
decedent's veteran status, however, none of these documents 
meet the requirements of 38 C.F.R. § 3.203(a).  

These certifications are not issued by the service 
department, and the PVAO maintains its own standards and 
regulations for determining veteran status that are unrelated 
to VA's determination.  The Board is bound by the February 
2007 "no service" certification by the NPRC.  38 C.F.R. §§ 
3.40, 3.41; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

Accordingly, the decedent did not have recognized active 
service that would confer veteran status and provide the 
appellant with eligibility for VA benefits.  The claim must 
be denied because of the lack of legal entitlement under the 
law.   Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to death benefits, to include Dependency and 
Indemnity Compensation and a nonservice connected death 
pension, is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


